
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.24


INTEGRATED SYSTEMS CONSULTING GROUP, INC.
AMENDED AND RESTATED STOCK OPTION PLAN


Amended Effective January 1, 1999

1.Purpose of the Plan

        The purposes of this plan are to foster and promote the long-term
financial success of the Company by (a) attracting and retaining key personnel
of outstanding ability by the granting of stock options; (b) strengthening the
Company's capacity to develop and maintain a competent management team;
(c) providing incentive compensation opportunities which are competitive with
those of other businesses; and (d) enabling key personnel to participate in the
financial success of the Company through the ownership of stock in the Company.

2.Definitions

(a)"Board" means the Board of Directors of the Company.

(b)"Code" means the Internal Revenue Code of 1986, as amended.

(c)"Committee" means a Committee appointed by the Board to administer the Plan.
The Committee shall consist of not less than two persons who shall serve at the
pleasure of the Board.

(d)"Company" means Integrated Systems Consulting Group, Inc., a Pennsylvania
corporation, and its Subsidiaries, if any.

(e)"Employee" means any person (including any officer of the Company) who is
employed by the Company.

(f)"Exercise Period" means the period during which a Participant is entitled to
exercise a Stock Option granted to such Participant under the Plan; subject,
however, to any applicable Vesting Schedule and to the prior termination of such
Stock Option under Section 7 hereof. The Exercise Period of a Stock Option shall
be determined by the Plan Administrator in its sole discretion, provided that
such Exercise Period shall not exceed ten years from the date of the grant of
such Stock Option (or five years from the date of grant if, on such date, the
Employee owns, directly or by attribution under Section 424(d) of the Code,
shares possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or an affiliate of the Company).

(g)"Fair Market Value" means the value of the Shares determined in good faith by
the Plan Administrator. If shares of the Stock are listed on a stock exchange,
such determination shall be made on the basis of the closing sale price of such
Shares on any stock exchange on which such shares are listed. If shares of the
Stock are not listed on a stock exchange, but are traded on the over-the-counter
market, such determination shall be made on the basis of the mean between the
bid and offer prices for such shares on the over-the-counter market. In no case
shall such Fair Market Value be less than the par value of such Shares. Fair
Market Value of the Shares shall be determined without regard to any
restrictions other than a restriction which, by its terms, will never lapse.

(h)"Offer" means a tender or exchange offer, other than one made by the Company,
for shares of Stock in the Company.

(i)"Participant" means a person who is selected by the Plan Administrator to
receive a Stock Option.

1

--------------------------------------------------------------------------------

(j)"Plan" means the Amended and Restated Stock Option Plan of the Company,
including any amendments thereto.

(k)"Plan Administrator" means either the Board or a Board-appointed Committee,
whichever is designated from time to time to administer the Plan under
Section 3(a) hereof.

(l)"Reorganization Transaction" means a merger, consolidation or combination of
the Company with another corporation or entity or any similar reorganization of
the Company, the complete liquidation of the Company, or the sale of all or
substantially all of the assets of the Company.

(m)"Shares" means the shares of Stock reserved for issuance or transfer by the
Company under the Plan as set forth in Section 4(a) hereof. The term "Shares"
shall also include all shares of Stock received with respect to Shares by a
Participant pursuant to a stock dividend, stock split, recapitalization or other
similar transaction.

(n)"Stock" means the Common Stock, par value $.005 per share, of the Company.

(o)"Stock Option" or "Option" means an option to purchase Shares granted under
Section 6 hereof.

(p)"Subsidiary" means any corporation the majority of the outstanding voting
stock of which is owned, directly or indirectly, by the Company.

(q)"Termination of Employment" means the time when the employee-employer
relationship between the Participant and the Company is terminated for any
reason, including, but not limited to, a termination by resignation, discharge,
death, disability, or retirement, but excluding such termination where there is
a simultaneous reemployment by either the Company or a Subsidiary.

(r)"Vesting Schedule" means the dates when a Participant can exercise the
Options granted under this Plan, as set forth in Section 6(c) hereof.



3.Administration of the Plan

(a)The Plan shall be administered under the direction of the Board. The Board
may at any time, in its sole discretion, appoint a Committee of the Company
which shall have all of the powers, duties, and responsibilities of the Board of
Directors under this Plan and shall be subject to all of the terms and
conditions of this Plan applicable to the Board of Directors. The Committee, if
appointed, shall consist of two or more persons who shall serve at the pleasure
of the Board of Directors. Such persons may or may not be Directors of the
Company. The Board shall determine, from time to time, whether the Plan shall be
administered by the Board or the Committee, and whichever body is so designated
shall be the Plan Administrator hereunder.

(b)Subject to the provisions of the Plan, the Plan Administrator shall have
exclusive power to select the Employees who are to be Participants under the
Plan as set forth in Section 5 hereof and to determine the Options to be granted
to the Participants selected and the time or times when, and terms, conditions
and restrictions subject to which, such Options will be granted.

(c)Decisions and determinations by the Plan Administrator shall be final and
binding upon all persons, including, but not limited to, the Company and its
shareholders, Participants and their personal representatives, heirs and
assigns, and other Employees. The Plan Administrator shall have the authority to
interpret the Plan, establish and revise rules and regulations relating to the
Plan, and make any other determinations that it believes necessary or advisable
for the administration of the Plan; provided, however, that no such rules,
regulations or determinations are inconsistent with the terms of this Plan.

2

--------------------------------------------------------------------------------

(d)The provisions of the By-laws of the Company governing the number of
Directors of the Board required for action to be taken by the Board at a meeting
and the requirements for voting by Directors at a meeting at which a quorum is
present, or for acting by their written consent, shall be complied with by the
Board in order to take valid actions under the Plan. Notwithstanding anything in
the By-laws to the contrary, a majority of the Committee shall constitute a
quorum, and the acts of a majority of the members of the Committee present at
any meeting at which a quorum is present, or acts approved in writing by a
majority of the Committee without a meeting, shall be the acts of the Committee.

(e)All expenses and liabilities incurred by the Plan Administrator in the
administration of the Plan shall be borne by the Company. The Plan Administrator
may employ attorneys, consultants, accountants, or other persons to render
services in connection with the Plan, and the Company, the Board, the Committee,
and the members of the Board and Committee shall be entitled to rely upon the
advice, opinions, or valuations of any such persons. Neither the Company, the
Board, the Committee, nor any member of the Board or Committee shall be
personally liable for any action, determination, or interpretation taken or made
in good faith with respect to the Plan, and all members of the Board and
Committee shall be indemnified by the Company with respect to any such liability
to the fullest extent permitted by the By-laws of the Company.



4.Stock Subject to the Plan

(a)The maximum number of shares of Stock which may be issued or transferred by
the Company under the Plan and which shall be reserved for such issuance shall
be 1,650,000 Shares.

(b)The Board may reserve authorized but unissued shares of Stock, or treasury
shares of Stock, not otherwise reserved or restricted, for issuance under this
Plan. Shares reserved for issuance or transfer under outstanding Stock Options
under this Plan which expire unexercised or which are cancelled shall again
become reserved for issuance under this Plan.

(c)The approval of this Plan by the Board shall constitute the Board's
conclusive judgment and determination that, when Shares have been issued to a
Participant in accordance with the terms and conditions of the Plan, such Shares
shall be considered to be issued for full and adequate consideration and shall
be fully paid and nonassessable Stock, and that such consideration shall be
accounted for in accordance with the Company's standard accounting practice.



5.Eligibility

        The Plan Administrator shall from time to time, in its absolute
discretion, select Participants to whom Stock Options shall be granted from
among those Employees who are key personnel of the Company or, subject to
Section 13(h) hereof, from among members of the Board. No Stock options shall be
granted to any individual who, at the time the Stock Option is granted, owns
(after application of the ownership attribution rules contained in Code
Section 424(d)) stock possessing more than ten percent (10%) of the total
combined voting power of all classes of stock of the Company, unless the
purchase price per Share under such Option is at least 110% of the Fair Market
Value of such Share on the date the Option is granted and such Option is not
exercisable after the expiration of five (5) years from the date on which such
Option is granted. Moreover, the aggregate fair market value (determined as of
the time the Option is granted) of the shares of stock of the Company with
respect to which incentive stock options (as defined in Code Section 422) are
exercisable for the first time by any Participant during any calendar year
(pursuant to all incentive stock option plans of the Company) shall not exceed
$100,000.

3

--------------------------------------------------------------------------------


6.Grant of Stock Option; Agreement

        All Options granted to Employees pursuant to this Plan shall be
"incentive stock options" within the meaning of Section 422 of the Code unless,
at the time of such grant, the Options are expressly designated as non-qualified
stock options. All Options granted to a Participant who is not an Employee shall
be non-qualified Options. In the case of the grant of non-qualified Options, the
Company shall take whatever action is required to comply with tax withholding
requirements. At the time an Option is granted pursuant to this Plan, each
Participant granted an Option shall enter into an agreement with the Company (a
"Stock Option Agreement"), in a form approved by the Plan Administrator, which
shall set forth the general terms and conditions of the Options granted to the
Participant, and such other terms and conditions as the Plan Administrator
shall, in its sole discretion, determine. A copy of a form of Stock Option
Agreement is attached hereto as Exhibit A. The Stock Option Agreement shall
specify the following terms and conditions with respect to the Option:

(a)Number of Shares. The number of Shares issuable or transferable to the
Participant upon the exercise of the Option.

(b)Price. The purchase price per Share deliverable upon the exercise of the
Option, which shall not be less than the Fair Market Value of the Shares on the
date the Option is granted. The purchase price may be paid in cash, by check or
in any other form as may be deemed acceptable by the Plan Administrator.

(c)Exercise Period and Vesting Schedule. The Stock Options granted under this
Plan shall be exercisable by the Participant in accordance with the following
schedule (the "Vesting Schedule"):



For Options granted before July 25, 1996:   2 years from date of grant:   20% of
Shares   3 years from date of grant:   40% of Shares   4 years from date of
grant:   60% of Shares   5 years from date of grant:   80% of Shares   6 years
from date of grant:   100% of Shares
For Options granted on or after July 25, 1996:   1 year from date of grant:  
20% of Shares   2 years from date of grant:   40% of Shares   3 years from date
of grant:   60% of Shares   4 years from date of grant:   80% of Shares  
5 years from date of grant:   100% of Shares

(d)Discretion of Plan Administrator. Notwithstanding anything to the contrary in
Section 6(c), the Plan Administrator, at any time and in its sole discretion,
may establish a different Vesting Schedule for any Stock Options granted under
this Plan and may also provide for the acceleration of the Vesting Schedule with
respect to Stock Options previously granted under the Plan to any Participant
and the acceleration of the right to exercise Stock Options prior to vesting
(provided such Stock is subject to the Company's right, but not the obligation,
to repurchase such Stock if vesting does not subsequently occur), provided that
such grant or acceleration shall not impair the qualification of such Stock
Option under Code Section 422.

(e)Voluntary. The Participant shall expressly acknowledge and agree that
participation in this Plan is voluntary, and that the Participant will be solely
responsible for all taxes to which he or she may become subject as a consequence
of participation in the Plan, the exercise of an Option

4

--------------------------------------------------------------------------------

or the ownership, sale, transfer or other disposition of Shares acquired
pursuant to the exercise of an Option issued hereunder.

(f)30-Day Waiting Period With Respect to Options Granted Prior to July 25, 1996.
With respect only to Options granted hereunder prior to July 25, 1996, there
shall be a 30-day period between the date on which the Participant exercises the
Option pursuant to this Plan, and the issuance or transfer of the Shares covered
by such Option to the Participant, and the Participant must remain an Employee
at all times during such 30-day period in order to receive the Shares.

(g)Share Certificates Held by Company. The original of any Share certificates
that are issued to a Participant upon exercise of a Stock Option granted under
the Plan may be held by the Plan Administrator as custodian for the Participant,
in the Plan Administrator's sole discretion. The issuance of such certificates
shall be recorded on the Company's stock ledger book and other records so that
the Participant is accorded all rights of a holder of Shares. At a Participant's
request, the Plan Administrator shall furnish to the Participant a copy of the
Share certificate(s) held by the Plan Administrator as custodian for the
Participant.

(h)Other. Such other terms and conditions not inconsistent with the Plan as the
Plan Administrator shall specify.



7.Termination of Employment

(a)Death. If the Participant dies while an Employee, any Option which was
exercisable, in accordance with the Vesting Schedule, by such Participant on the
date of such Participant's death shall be exercisable by such Participant's
estate, heirs or legatees at any time prior to the expiration of one year after
the date of the Participant's death (or such longer or shorter period specified
in the Stock Option Agreement), but in no event after the expiration of the
Exercise Period applicable to such Option.

(b)Total Disability. If any Participant becomes permanently and totally disabled
within the meaning of Code Section 22(e)(3) while he or she is an Employee, any
Option held by the Participant which was exercisable, in accordance with the
Vesting Schedule, by the Participant on the date of such disability shall be
exercisable for a period of one year from the date such Participant ceases
Employment (or such longer or shorter period specified in the Stock Option
Agreement), but in no event after the expiration of the Exercise Period
applicable to such Option. If the Participant dies during such one-year period,
the executor, personal representative, distributee or legatee of the
Participant's estate shall have the right to exercise such Option during the
remainder of such period.

(c)Other. If there is a Termination of Employment of a Participant for any
reason not specified in Sections 7(a) or 7(b) hereof, any Option which was
exercisable, in accordance with the Vesting Schedule, by such Participant on the
date of such Termination shall be exercisable for a period of 30 days from the
date of such Termination (or such longer or shorter period specified in the
Stock Option Agreement), but in no event after the termination of the Exercise
Period applicable to such Option. If the Participant dies during such 30-day
period, the executor, personal representative, legatee or distributee of the
Participant's estate shall have the right to exercise such Option during the
remainder of such period. The Plan Administrator shall have discretion with
respect to applying this Section 7(c) to members of the Board of Directors who
are Participants under the Plan.



8.Leave of Absence

        If a Participant is granted a leave of absence (as defined in
Regulations §1.421-7(b)(2)) by the Company, the Plan Administrator may make such
provision respecting continuance of any Stock Option held by such Participant
while such Participant remains on such leave of absence as it may deem

5

--------------------------------------------------------------------------------


advisable, except that in no event shall any Option become exercisable after the
expiration of the Exercise Period applicable to such Option.

9.Compliance with Applicable Laws

        No Stock Options shall be granted, and no Shares shall be issued or
transferred by the Company to a Participant pursuant to the Plan unless the Plan
Administrator, in its sole discretion, shall have first determined that all
registrations, approvals, exemptions, and any other action required by law to be
taken with respect to the Plan shall have been accomplished, including, but not
limited to, such action, if any, as is then required to comply with the
provisions of the Securities Act of 1933, the Securities Exchange Act of 1934,
any applicable state laws, and the requirements of any exchange on which the
Stock may, at the time, be listed.

10.Employment

        No employee or other person shall have any claim or right to be granted
a Stock Option under the Plan. Nothing herein contained shall at any time be
deemed to give any Employee the right to be retained in the employ of the
Company, interfere with the right of the Company to discharge any Employee, give
to the Company the right to require any Employee to remain in its employ, or
interfere with any Employee's right to terminate employment.

11.Corporate Changes

(a)If any change in the number, class, rights or designation of outstanding
shares of Stock occurs by reason of a stock split, recapitalization, stock
dividend, reclassification, or other similar transaction, the maximum aggregate
number and class of Shares reserved under the Plan or the exercise price of all
outstanding Stock Options may be appropriately adjusted by the Board whose
determination in such regard shall be conclusive. When such adjustment is made,
the number of Shares issuable or transferable to Participants upon the exercise
of outstanding Stock Options, or the exercise price of such Options, as the case
may be, shall likewise be appropriately adjusted by the Board.

(b)If the Company becomes a party or subject to a Reorganization Transaction, or
if there is an Offer for shares of the Stock, the Board may: (1) determine what
Participants shall be entitled to receive, in substitution for Shares issuable
or transferable to them upon the exercise of outstanding Stock Options, in the
form of stock, securities, cash or other property to be received by owners of
Stock of the Company as a result of such Reorganization Transaction or Offer;
(2) upon written notice to Participants, provide that the Participant's Options
shall be terminated unless exercised in accordance with the Plan within thirty
(30) days after the date of such notice; or (3) take any other action with
respect to any outstanding Stock Options which it deems to be appropriate;
provided that under no circumstances shall any such Board determination increase
the length of the Exercise Periods applicable to the Options.



12.Transferability of Shares

(a)If a Participant acquires Shares pursuant to the terms of this Plan and there
is, subsequently, a Termination of Employment with the Company, either
voluntarily or involuntarily, such Employee shall be obligated to offer to sell
within fifteen (15) days to the Company and the Company shall be obligated to
purchase from the Participant the Shares so acquired (other than Shares of the
Company for which there shall be a public market). If the termination is by
reason of the death of the Participant, the obligation to offer the Shares shall
pass with the Shares to the Participant's executor, legal representative,
distributee, or legatee. At the discretion of the Plan Administrator this
Section 12 shall not apply to members of the Board of Directors who are
Participants under the Plan.

6

--------------------------------------------------------------------------------

Closing with respect to the repurchase of the Shares described in the prior
paragraph shall take place at the offices of the Company within thirty (30) days
of the date of Termination of Employment (or, in the case of the death of the
Participant, within thirty (30) days of the exercise of the Option pursuant to
Section 7(a) hereof). At the sole discretion of the Company, however, the date
of Closing may be postponed until the first business day following the date
which is the one year anniversary of the date the Shares were transferred to the
Participant pursuant to the Option.

The purchase price for the Shares to be purchased hereunder, other than in the
event the Participant is dismissed from Employment with the Company for cause,
shall be the Fair Market Value of such Shares (determined in accordance with
Section 2(f) hereof) as of the date of Termination of Employment. If a
Participant is dismissed from Employment with the Company for cause, the
purchase price of those Shares acquired by the Employee pursuant to the exercise
of Stock Options shall be equal to their Fair Market Value as determined above
or the Participant's exercise price for those Shares, whichever is less.

(b)The Shares acquired pursuant to the Plan shall and all share certificates
representing Shares so acquired shall contain a legend stating that transfer of
such Shares is restricted in accordance with the terms of this Plan.



13.Miscellaneous

(a)Effective Date and Duration of the Plan. This Plan shall become effective
upon the approval thereof by the holders of a majority of the outstanding shares
of stock of the Company entitled to vote thereon within twelve months after the
Plan is adopted by the Board of Directors. Unless sooner terminated, the Plan
shall terminate ten years from the date of shareholder approval, or the date the
Plan is adopted, whichever is earlier.

(b)Effect Upon Other Plans. The adoption of the Plan shall not affect any stock
option or other compensation or incentive plan in effect for the Company or any
Subsidiary, and the Plan shall not preclude the Board from establishing any
other forms of incentive, bonus or other compensation for Employees.

(c)Termination. The right to grant Stock Options under the Plan shall terminate
automatically at the close of business on the tenth anniversary of the effective
date of the Plan, and thereafter, the function of the Plan Administrator shall
be limited to the administration of Options previously granted. The Board shall
have the right to suspend or terminate the Plan at any time provided that no
action shall, without the consent of the Participant, adversely affect any
rights or obligations under any Options previously granted to the Participant.
The Plan may be terminated at any time by the shareholders of the Company in the
manner provided by law.

(d)Amendment of the Plan. The Board may modify or amend the Plan in any respect,
except that without shareholder approval the Board may not, unless otherwise
provided specifically herein, (1) increase the maximum number of Shares set
forth in Section 4(a) hereof; (2) withdraw administration of the Plan from the
Plan Administrator constituted in the manner provided in Section 3(a) hereof;
(3) materially increase the benefits accruing to Participants; or (4) materially
modify the requirements as to eligibility for participation in the Plan as set
forth in Section 5 hereof. Any modification or amendment of the Plan shall not,
without the consent of the Participant, adversely affect any rights or
obligations under Options previously granted to the Participant. Subject to the
foregoing, the Plan may be amended at any time by the shareholders of the
Company in the manner provided by law. The Plan Administrator may, with the
consent of a Participant, amend an outstanding Option held by a Participant, in
a manner not inconsistent with the Plan.

7

--------------------------------------------------------------------------------

(e)Assignability of Options. No Stock Options shall be assignable or
transferable by a Participant except by will or by the laws of descent and
distribution. During the life of the Participant, Options shall be exercisable
only by such Participant. No Participant shall have any rights as a shareholder
with respect to any Shares subject to an Option until the date of issuance of
stock certificates to such Participant for such Shares. Except as otherwise
expressly provided herein, no adjustment shall be made for dividends or other
shareholder rights for which the record date is prior to the date such stock
certificates are issued.

(f)Binding Effect. Any delivery of Shares upon the exercise of Stock Options and
any delivery of cash in settlement of an Option to any Participant or former
Participant or such Participant's legal representative or to any beneficiary of
such Participant in accordance with the provisions of this Plan shall be in full
satisfaction of all claims with respect to such Options which such Participant,
representative or beneficiary may have against the Company, Plan Administrator
or any member of the Plan Administrator. This Plan shall be binding upon the
beneficiaries, heirs, executors, administrators, distributees and assigns of the
Participants and the successors and assigns of the Company.

(g)Governing Law. This Plan shall be construed and enforced in accordance with
the laws of the Commonwealth of Pennsylvania.

(h)Compliance with Securities and Exchange Commission Rule 16b-3.
Notwithstanding anything contained in this Plan to the contrary, commencing
July 25, 1996, no Options shall be granted to any person who is the beneficial
owner of more than 10% of any class of equity security of the Company which is
registered pursuant to Section 12 of the Securities Exchange Act of 1934 or who
is a director or officer of the Company (hereinafter referred to as an
"insider"), except as follows:

(i)Formula Plan for Outside Directors. Each outside member of the Board of
Directors (i.e., a director who is not employed by the Company) shall
automatically be granted an Option for 10,000 Shares upon initial election to
the Board of Directors, and each outside member of the Board of Directors shall
automatically be granted an Option for 2,000 Shares every two years thereafter
following re-election to the Company's Board of Directors.

(ii)Other Insiders. All other "insiders" shall be granted Options only upon
recommendation of the Committee and approval by the Board of Directors.

(iii)It is the intent of this subsection 13(h) that profits resulting from the
exercise of Options granted to "insiders" shall not be subject to the
short-swing profit recovery provisions of section 16 of the Securities Exchange
Act but shall instead be exempt from such provisions pursuant to Rule 16b-3 or
otherwise. Accordingly, this subsection 13(h) shall be construed and
administered in such a manner as to result in the foregoing.

8

--------------------------------------------------------------------------------





QuickLinks


INTEGRATED SYSTEMS CONSULTING GROUP, INC. AMENDED AND RESTATED STOCK OPTION PLAN
